                               UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF NORTH CAROLINA


        NATIONAL ASSOCIATION FOR THE
        ADVANCEMENT OF COLORED PEOPLE,
        et al.,
                   Plaintiffs,                                          Civil Action No. 1:20-cv-00613- CCE-
                v.                                                                       LPA

        JERRY PETERMAN, et al.,

                        Defendants.


         REPLY IN SUPPORT OF PLANTIFFS’ SECOND MOTION FOR A
    TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION

        Urgent action by this Court is necessary to protect the First Amendment rights of

Plaintiffs and countless others who wish to protest on the grounds of the Alamance

County Historic Courthouse (“Courthouse”). Plaintiffs have requested a temporary

restraining order and preliminary injunction to enjoin Defendants Terry Johnson, Eddie

Boswell, Steve Carter, Bill Lashley, Amy Galey, Tim Sutton, and Bryan Hagood

(collectively, the “County Defendants”) from prohibiting protesters from accessing the

Courthouse grounds –– land that the County Defendants concede is a traditional public

forum and yet land where they have continuously banned protest since June 2020. That

ban is in effect today. 1

1
  On July 31, 2020, the Alamance County Sheriffs’ Office (ACSO) announced (via a post to its social
media page) a set of temporary “restrictions” in response to “credible information of a largescale protest
this weekend.” According to the post, “citizens” are prohibited from protesting on the north side of the
Courthouse, including the steps and sidewalk of the Courthouse, as well as the sidewalk surrounding the
Confederate monument, at any time, nor can they protest anywhere else on the Courthouse property


                                                     1

       Case 1:20-cv-00613-CCE-LPA Document 55 Filed 08/03/20 Page 1 of 7
        County Defendants purport to rely on the government’s interest in public safety to

justify indefinite restrictions on access to this traditional public forum. But the fact that a

protest may happen, even on contentious issues, is evidence of democracy, not of a public

safety concern to be cured. “[A] function of free speech under our system of government

is to invite dispute. It may indeed best serve its high purpose when it induces a condition

of unrest, creates dissatisfaction with conditions as they are, or even stirs people to

anger.” Terminiello v. City of Chicago, 337 U.S. 1, 4 (1949). That is how speech leads to

change; it cannot be a justification for barring access to a traditional public forum.

       Equally, the Supreme Court has made clear that the government’s concern with

listeners’ reactions cannot justify restrictions on speech. See Forsyth Cty. v. Nationalist

Movement, 505 U.S. 123, 134 (1992) (holding that “[l]isteners’ reaction to speech is not a

content-neutral basis for regulation”). Rather, when balancing “free speech on one hand,

and the state’s power to maintain the peace on the other – the scale is heavily weighted in

favor of the First Amendment.” Bible Believers v. Wayne County, 805 F.3d 228, 252 (6th

Cir. 2015) (citing Terminiello, 337 U.S. at 4).

       County Defendants may have other, legitimate concerns about accommodating

large demonstrations—including, for example, traffic or pedestrian safety concerns—but

they already have tools at their disposal to address those, including traffic laws and

criminal laws prohibiting violence and property destruction. In addition, Plaintiffs have

acknowledged that the First Amendment allows the government to physically separate

before 5:30 PM and after 8:30 PM on weekdays or after dark on weekends. See “free speech zones”
policy at https://www.facebook.com/AlamanceSheriff.


                                                 2

       Case 1:20-cv-00613-CCE-LPA Document 55 Filed 08/03/20 Page 2 of 7
protesters with opposing views, while ensuring that they remain within sight and sound of

one another, when doing so is necessary to avoid an imminent threat of lawlessness and

to safeguard the free speech rights of all. See, e.g., Grider v. Abramson, 180 F.3d 739,

742–43 (6th Cir. 1999) (holding that a “contingency plan” that physically separated a Ku

Klux Klan rally and counter-demonstrators to prevent specific threats of “violent

confrontation” did not violate the First Amendment). To the extent County Defendants

are concerned about regulating the time and place of competing demonstrations, they also

have the authority to address those through reasonable, content-neutral time, place, and

manner restrictions, including a constitutionally compliant permitting scheme.

       But that is not what County Defendants have done. Rather than address discrete

unlawful actions, they have indefinitely restricted access to a traditional public forum for

all protesters. That is not narrowly tailored to serve a significant government interest. See,

e.g., United States v. Grace, 461 U.S. 171, 182 (1983) (holding that a complete ban on

protest on sidewalks in front of courthouse is unconstitutional); Occupy Columbia v.

Haley, 738 F.3d 107, 123 (4th Cir. 2013) (holding that arresting protesters “simply for

their [unpermitted] presence on State House grounds after 6:00 p.m.” violated the First

Amendment). Nor does it leave open ample alternative channels of communication for

Plaintiffs, who seek specifically to protest at the Courthouse grounds because the

Confederate monument is located there.

       The layout of the Courthouse grounds and Confederate monument should not

weigh against issuance of a temporary restraining order. The parties do not dispute that



                                              3

      Case 1:20-cv-00613-CCE-LPA Document 55 Filed 08/03/20 Page 3 of 7
the steps and sidewalk around the Courthouse and beside the monument constitute a

traditional public forum, DE 54 (Alamance Def. Resp. to TRO) ¶ 18, so Defendants’

limitations on First Amendment protected activity in that forum, whatever its size, must

undergo heightened scrutiny. Nor is there any dispute that an indefinite ban on protests

on the Courthouse grounds is unconstitutional.2 The indefinite ban on protesters on the

Courthouse grounds cannot survive that scrutiny and should be immediately enjoined.

       Finally, Plaintiffs have been and remain open to discussions with all Defendants

regarding how to resolve their claims in this action. Indeed, counsel for Plaintiffs and the

County Defendants conferred immediately following the Court’s hearing on July 30 and

again on July 31. County Defendants have conveyed their intent to conform their conduct

to the Constitution in the near future, but their unconstitutional policy cannot continue

indefinitely in the meantime. A temporary order of 14 days, restraining the County

Defendants from enforcing their policy restricting protester access to the sidewalk and

steps of the Courthouse, is necessary and appropriate to protect Plaintiffs’ First

Amendment rights.




2
 Alamance County Defendants conceded this point during the temporary restraining order
hearing on July 30, 2020.

                                             4

      Case 1:20-cv-00613-CCE-LPA Document 55 Filed 08/03/20 Page 4 of 7
Respectfully submitted,                         Dated: August 3, 2020

/s/ Kristi L. Graunke
Kristi L. Graunke                               Vera Eidelman
North Carolina Bar No. 51216                    New York Bar No. 5646088
kgraunke@acluofnc.org                           veidelman@aclu.org
Daniel K. Siegel                                Emerson Sykes
North Carolina Bar No. 46397                    New York Bar No. 5020078
dsiegel@acluofnc.org                            esykes@aclu.org
ACLU of North Carolina                          ACLU Foundation
P. O. Box 28004                                 125 Broad Street, 18th Floor
Raleigh, NC 27611-8004                          New York, NY 10004
Tel: 919-834-3466                               Tel: 212-549-2500

/s/ Elizabeth Haddix                            C. Scott Holmes
Elizabeth Haddix                                Lockamy Law Firm
North Carolina Bar No. 25818                    North Carolina State Bar No. 25569
ehaddix@lawyerscommittee.org                    scott.holmes@lockamylaw.com
Mark Dorosin                                    3130 Hope Valley Road
North Carolina Bar No. 20935                    Durham, North Carolina 27707
mdorosin@lawyerscommittee.org                   Tel: 919-401-5913
Lawyers’ Committee for Civil Rights Under Law
P.O. Box 956
Carrboro, NC 27510
Tel. 919-914-6106                               Counsel for Plaintiffs




                                        5

      Case 1:20-cv-00613-CCE-LPA Document 55 Filed 08/03/20 Page 5 of 7
                         CERTIFICATE OF COMPLIANCE

       Relying on the word count function of Microsoft Word, I hereby certify that this

brief complies with the word limitations set forth in LR 7.3.




                                          /s/ Elizabeth Haddix
                                           Counsel for Plaintiffs




                                             6



      Case 1:20-cv-00613-CCE-LPA Document 55 Filed 08/03/20 Page 6 of 7
                       CERTIFICATE OF SERVICE

       I certify that on August 3, 2020, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, which will provide notice to all counsel

of record.



                                          /s/ Elizabeth Haddix
                                           Counsel for Plaintiffs




                                             7



     Case 1:20-cv-00613-CCE-LPA Document 55 Filed 08/03/20 Page 7 of 7
